FILED
                              NOT FOR PUBLICATION                           OCT 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIA SANTOS CRUZ-BARAJAS and                     No. 09-71608
YOSIMAR BARAJAS-CRUZ,
                                                  Agency Nos. A099-577-340
               Petitioners,                                   A099-577-339

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 19, 2010 **
                                San Francisco, California

Before:        O’SCANNLAIN, TALLMAN and BEA, Circuit Judges.

       Petitioners Maria Santos Cruz-Barajas and Yosimar Barajas-Cruz, mother

and son and natives and citizens of Mexico, petition for review of a Board of

Immigration Appeals order dismissing their appeal from an immigration judge’s



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“IJ”) denial of their application for cancellation of removal. We dismiss the

petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that,

even though all witnesses testified credibly, petitioners failed to show exceptional

and extremely unusual hardship to the United States citizen child. 8 U.S.C.

§ 1252(a)(2)(B); Mendez-Castro v. Mukasey, 552 F.3d 975, 979 (9th Cir. 2009).

      Petitioners’ contentions that the Board failed to properly consider and weigh

all evidence of hardship do not raise a colorable due process claim.

Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      We decline to address petitioners’ unexhausted contention that they were

denied due process and a fair trial because the IJ was not neutral. Ontiveros-Lopez

v. INS, 123 F.3d 1121, 1124 (9th Cir. 2000) (declining to consider a claim that

Board did not have first opportunity to consider).

      We lack jurisdiction to review the Board’s denial of petitioners’ motion to

reopen, which introduced further evidence of hardship to the United States citizen

child. See Fernandez v. Gonzales, 439 F.3d 592, 600 (9th Cir. 2006) (explaining

that § 1252(a)(2)(B)(i) bars jurisdiction when question presented in motion to

reopen is essentially the same hardship ground originally decided).

      PETITION FOR REVIEW DISMISSED.


                                          2